Fisk, J.
(dissenting). I feel compelled to differ with the views above expressed. It is perfectly apparent to my mind that the facts alleged in the complaint are amply sufficient to sustain a recovery upon either one of separate and' distinct theories. I think the facts alleged are sufficient to support a recovery for damages for the fraud and deceit practised on plaintiff by defendant, and also as for money had and received by defendant to plaintiff’s use. That a recovery may be had under the latter theory was expressly held by the Michigan court under facts precisely like those in the case at bar. Barnard v. Colwell, 39 Mich. 215.
By the allegations of the complaint the defendant is sufficiently apprised of the fact that plaintiff claims the right to recover the sum of $1,000 as an excess payment which it was induced to make to defendant through his false representations as to the amount he had actually paid for the elevator. I think the necessary and sole implication to be drawn from the allegations of the complaint is that plaintiff was not only induced by such false representation to agree to pay $6,100 for the elevator, but that it in fact consummated such agreement by •the payment of said sum. An agreement to purchase at $6,100 is alleged, and also the fact that plaintiff thereafter actually paid defendant the purchase price. The reasonable inference deducible therefrom is that plaintiff paid the price which it had therefore agreed to pay. The order appealed from should be reversed.